Murphy, P. J.,
dissents in a memorandum as follows: I would affirm. I agree with the suppression court that the sight of the defendant handing currency to another individual did not furnish the arresting officers with reasonable grounds to believe that a crime was being committed and, accordingly, that the stop and frisk initiated upon this predicate was illegal. The circumstance that the officers believed the location to be drug-prone, was not a substitute for actual present indicia of criminality.